F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            FEB 3 2005
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 04-2144
v.                                                (District of New Mexico)
                                                 (D.C. No. CR-04-469-RB)
STEVEN R. STONE,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before EBEL, MURPHY, and McCONNELL, Circuit Judges.



      After examining the briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Steven R. Stone was found guilty by a magistrate judge of camping longer

than permitted in a National Forest in violation of 36 C.F.R. § 261.58(a). The

district court affirmed Stone’s conviction and he now appeals pro se. On appeal

Stone argues that the federal courts lack subject matter jurisdiction over this

matter.

      Federal courts have jurisdiction over all cases arising under the

Constitution and laws of the United States. U.S. Const. art. III, § 2, cl. 1.

Federal district courts have original jurisdiction “of all offenses against the laws

of the United States.” 18 U.S.C. § 3231. Congress has authorized the Secretary

of Agriculture to issue rules and regulations related to the occupancy and use of

National Forests and any person charged with violating such regulations may be

tried by a magistrate judge. 16 U.S.C. § 551; 18 U.S.C. § 3401.

      Stone’s jurisdictional challenge is without merit because he was charged

with violating 36 C.F.R. § 261.58(a), a regulation promulgated pursuant to 16

U.S.C. § 551, and his conviction is therefore    affirmed .

                                         ENTERED FOR THE COURT



                                         Michael R. Murphy
                                         Circuit Judge




                                           -2-